ELECTIONS — GOVERNOR'S PROCLAMATION SETTING DATES FOR SPECIAL ELECTION FOR VACANCY IN LEGISLATURE In calling a special election to fill a vacancy in the office of State Senator or State Representative where said vacancy occurs on July 2 of an even-numbered year, the Governor may, in his discretion, schedule the special elections on the same dates as the regular primary, runoff primary and general elections although such scheduling is not mandatory. If the Governor, in his discretion, sets the dates for the various aspects of the special election to coincide with the dates for the regular primary, runoff primary and general elections, it is necessary that a runoff primary be held in connection with the special election.  The Attorney General has considered your request for an opinion wherein you point to the fact that the Honorable James E. Hamilton has resigned his post as State Senator for Senate District 4 effective July 2, 1976. Because of the effective date of Senator Hamilton's resignation, you have asked the following questions: "1. May the Governor schedule the special elections on the same dates as the regular primary, runoff primary or general elections, August 24, September 21 and November 2, 1976 ? "2. If the Governor does call the special primary election on the same date as the regular primary election, August 24, 1976, it is mandatory to set a date for a runoff primary as well?" Title 26 O.S. 12-106 [26-12-106] (1975), provides: "Whenever a vacancy shall occur in the office of a member of the State Senate or the State House of Representatives, such vacancy shall be filled at a Special Election to be called by the Governor within thirty (30) days after such vacancy occurs." Title 26 O.S. 12-107 [26-12-107] (1975), provides: "In calling such an election, the Governor shall issue a proclamation, a copy of which must be filed with the Secretary of the State Election Board." Title 26 O.S. 12-108 [26-12-108] (1975), provides: "Said proclamation shall contain the following facts: "1. A filing period of three (3) days, on a Monday, Tuesday and Wednesday not less than ten (10) days from the date of said proclamation; "2. The date of the Special Primary Election, not less than twenty (20) days after the close of the filing period; and "3. The date of the Special General Election, not less than twenty (20) days after the date of the Primary Election. I "Should such a vacancy occur between March 1 and July 1 of any even-numbered year, the proclamation must contain dates that are the same as are required by law for the regular filing period, Primary Election, Runoff Primary Election and General Election, unless the term of said office expires the same year, in which case the candidate elected to said office at the regular General Election shall be appointed by the Governor to fill the unexpired term." Title 26 O.S. 12-109 [26-12-109] (1975), provides: "Said elections shall be conducted under the laws applicable to regular Primary and General Elections, except that the candidate receiving the highest number of votes in said Primary Election shall be deemed the nominee of his political party, provided that the dates of the elections do not coincide with the dates for the regular Primary, Runoff Primary and General Elections. If the nominee of a political party is unopposed in the Special Election, he shall be issued a Certificate of Election after the expiration of the contest period following the Primary or Runoff Primary Election; if no contest is filed and shall immediately assume the duties of said office." Title 26 O.S. 12-110 [26-12-110] (1975), provides: "The successful candidate shall serve the remainder of the unexpired term." It is clear from a reading of 26 O.S. 12-108 [26-12-108] above that, if a vacancy occurs between March 1 and July 1 of an even-numbered year, it is mandatory that the Governor's proclamation contain dates that are the same as are required by law for the regular filing period, primary election, runoff primary election and general election. Since Senator Hamilton's resignation becomes effective on July 2, 1976, a vacancy in the office of State Senate District No. 4 must be deemed to have occurred on that date. It is apparent that under such circumstances the Governor is vested with discretion as to the dates specified in his proclamation setting the various aspects of the special election. Nothing in the law would preclude the Governor from setting the special election on the same dates as the regular primary, runoff primary, or general election.  Your second question requires a close reading of both 26 O.S. 12-108 [26-12-108] and 26 O.S. 12-109 [26-12-109]. It is clear that in a special election to fill a vacancy occurring between March 1 and July 1 of any even-numbered year would ordinarily not require a runoff primary under the provisions of 26 O.S. 12-109 [26-12-109]. However, the proviso to the first sentence of 26 O.S. 12-109 [26-12-109] appears to limit the "winner take all" primary election to those instances where the dates of the various aspects of the special election do not coincide with the dates for the regular primary, runoff primary and general elections. It appears that it was the intent of the Legislature that where the dates of the special elections and regular elections coincide a runoff primary should be held in relation to the special election.  It is, therefore, the opinion of the Attorney General that your questions be answered in the following manner: In calling a special election to fill a vacancy in the office of State Senator or State Representative where said vacancy occurs on July 2 of an even-numbered year, the Governor may, in his discretion, schedule the special elections on the same dates as the regular primary, runoff primary and general elections although such scheduling is not mandatory. If the Governor, in his discretion, sets the dates for the various aspects of the special election to coincide with the dates for the regular primary, runoff primary and general elections, it is necessary that a runoff primary be held in connection with the special election. (MICHAEL CAUTHRON) (ksg)